                                                    Case 2:19-cv-01537-GMN-EJY Document 54 Filed 02/23/21 Page 1 of 2



                                    1           RICK D. ROSKELLEY, ESQ., Bar No. 3192
                                                Z. KATHRYN BRANSON, ESQ., Bar No. 11540
                                    2           LITTLER MENDELSON, P.C.
                                                3960 Howard Hughes Parkway, Suite 300
                                    3           Las Vegas, NV 89169-5937
                                                Telephone:     702.862.8800
                                    4           Fax No.:       702.862.8811
                                                Email: rroskelley@littler.com
                                    5                   kbranson@littler.com
                                                Attorneys for Defendant
                                    6           MV TRANSPORTATION, INC.

                                    7                                             UNITED STATES DISTRICT COURT
                                    8                                                 DISTRICT OF NEVADA
                                    9
                                                ROBBIE HARRIS, an individual, TONIA           Case No. 2:19-cv-01537-GMN-EJY
                                10              KHAN, an individual,,
                                                                                              STIPULATION FOR EXTENSION OF TIME
                                11                                  Plaintiffs,
                                                                                              FOR DEFENDANT MV
                                                vs.                                           TRANSPORTATION, INC. TO FILE REPLY
                                12                                                            IN SUPPORT OF MOTION TO SEVER [ECF
                                13              AMALGAMATED TRANSIT UNION                     NO. 47]
                                                INTERNATIONAL (“ATU”) LOCAL
                                14              1637, a nonprofit corporation; MV             [SECOND REQUEST]
                                                TRANSPORTATION, INC., a for profit
                                15              corporation; DOES 1-20; and ROE
                                                CORPORATIONS 1-20, inclusive,
                                16
                                                                    Defendants.
                                17

                                18                     Plaintiffs    ROBBIE        HARRIS    and    TONIA      KHAN      (“Plaintiffs”)   and   MV
                                19              TRANSPORTATION, INC. (“MVT”) 1, by and through their respective counsel, do hereby stipulate
                                20              and agree to an extension of the deadline for MVT to file its Reply in Support of its Motion to Sever
                                21              (ECF No. 47). The parties stipulate that the deadline for MVT’s Reply will be Tuesday, March
                                22              ///
                                23              ///
                                24              ///
                                25

                                26

                                27
                                                1
                                                  Due to Defendant AMALGAMATED TRANSIT UNION INTERNATIONAL LOCAL 1637
                                                (“ATU”) non-opposition to MVT’s Motion (ECF No. 48) ATU was not asked to be a party to this
                                28              stipulation.
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                  Case 2:19-cv-01537-GMN-EJY Document 54 Filed 02/23/21 Page 2 of 2



                                    1           2, 2021. Good cause exists to grant this additional 8-day extension due to delays and power outages

                                    2           in Texas affecting Defendant MVT’s ability to timely file the Reply.

                                    3                  This stipulation is made in good faith and not for purposes of delay.

                                    4
                                                Dated: February 22, 2021                     Dated: February 22, 2021
                                    5

                                    6           Respectfully submitted,                      Respectfully submitted,

                                    7
                                                /s/ Michael J. McavoyAmaya_________
                                    8           MICHAEL J. MCAVOYAMAYA
                                                                                             RICK D. ROSKELLEY, ESQ.
                                    9           Attorneys for Plaintiffs                     Z. KATHRYN BRANSON, ESQ.
                                                ROBBIE HARRIS AND                            LITTLER MENDELSON, P.C.
                                10
                                                TONIA KHAN
                                                                                             Attorneys for Defendant
                                11
                                                                                             MV TRANSPORTATION, INC.
                                12

                                13

                                14                                                           ORDER

                                15                                                           IT IS SO ORDERED.

                                16                                                           Dated this 23rd day of February, 2021

                                17

                                18                                                           _______________________________________
                                                                                             UNITED STATES MAGISTRATE JUDGE
                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .                                                               2.
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
